UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 01-4203
ERNEST BERRY,
                Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the District of South Carolina, at Greenville.
               Henry M. Herlong, Jr., District Judge.
                            (CA-99-186)

                      Submitted: March 26, 2002

                       Decided: April 15, 2002

 Before WIDENER, WILLIAMS, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

D. Garrison Hill, HILL & HILL, L.L.C., Greenville, South Carolina,
for Appellant. J. Strom Thurmond, Jr., United States Attorney, E.
Jean Howard, Assistant United States Attorney, Greenville, South
Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. BERRY
                              OPINION

PER CURIAM:

   Ernest Berry pled guilty to bank robbery, 18 U.S.C. § 2113(a)
(1994), and was sentenced as a career offender to a term of 160
months imprisonment. Berry appeals his sentence, alleging that the
district court erred in sentencing him as a career offender because his
two prior convictions for bank robbery were part of a common
scheme or plan. U.S. Sentencing Guidelines Manual §§ 4A1.2(a)(2),
4B1.1 (2000). We affirm. We grant Berry leave to file a supplemental
brief and construe his motion as a pro se supplemental brief. We
decline to direct his attorney to file a supplemental brief.

   A defendant is a career offender if he is at least eighteen years old
when the instant offense was committed, the instant offense is a fel-
ony and is either a crime of violence or a drug offense, and he has at
least two prior felony convictions for crimes of violence or drug
offenses. See USSG § 4B1.1. The two prior felony convictions must
carry sentences that are counted separately in the defendant’s criminal
history under USSG § 4A1.1. See USSG § 4B1.2(c). Sentences for
related cases are treated as one sentence. See USSG § 4A1.2(a)(2).
Cases are considered related if there was no intervening arrest and (1)
the offenses occurred on the same occasion, (2) were part of a single
common scheme or plan, or (3) were consolidated for trial or sentenc-
ing. See USSG § 4A1.2, comment. (n.3). The district court’s determi-
nation that the robberies were part of a common scheme or plan is
reviewed for clear error. United States v. Rivers, 929 F.2d 136, 140
(4th Cir. 1991).

   The relevant factors in deciding whether offenses are part of a sin-
gle common scheme or plan are: whether the crimes were committed
within a short period of time, committed in close geographic proxim-
ity, involved the same substantive offense, were directed at a common
victim, were solved during the course of a single criminal investiga-
tion, shared a similar modus operandi, were animated by the same
motive, and were tried and sentenced separately only because of an
accident of geography. United States v. Breckenridge, 93 F.3d 132,
138 (4th Cir. 1996) (citations omitted). Not all of these factors must
be present for there to be a common scheme or plan, nor does the
                        UNITED STATES v. BERRY                         3
presence of a few of them require that finding. Id. Temporal and geo-
graphic proximity are significant, but not determinative. Id. The same
is true of a common motive or a single police investigation (unless it
was a targeted investigation). Id. The fact that the defendant received
concurrent sentences does not make separate offenses related, but the
fact that the offenses were substantively similar may be significant.
Id.

   Berry’s two prior robbery convictions occurred on two separate
occasions, involved two separate victims, bore different docket num-
bers, and although the sentences were imposed to run concurrently,
the cases were not formally consolidated. Moreover, this court has
previously refused to find prior crimes related because a defendant
was motivated to commit each of them to sustain a drug addiction.
See United States v. Sanders, 954 F.2d 227, 231-32 (4th Cir. 1992);
Rivers, 929 F.2d at 140. Thus, the district court did not err in conclud-
ing that Berry’s two prior convictions were not related cases under
USSG § 4A1.2 and in sentencing him as a career offender. We have
reviewed the additional arguments and issues raised by Berry in his
pro se supplemental brief and find them to be without merit.

  We therefore affirm the sentence. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

                                                            AFFIRMED